Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites the limitation “a size substantially similar to a size of at least one of: a laptop computing device, a briefcase, and a plurality of folders”. The metes and bounds of this limitation are not clear. Just what size is being claimed? How similar in size/shape to these articles does the sub-container need to be? For the purpose of examination, basically any sub-container even remotely close in size on a very relative scale to any of the articles will be considered sufficient. Even the articles mentioned come in different sizes such that no real point of reference is even established.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 4,288,011 A) in view of Simard et al. (US 10,479,290 B2).
Regarding claim 1, Grossman discloses a storage apparatus configured to fit within a rear portion of a vehicle, the storage apparatus comprising: a container (10) comprising a base (12), at least three side panels (16,20,22), and a substantially open 10top portion (14), wherein the container comprises at least one subcomponent (42 or 24/94); and a lid (52) configured to at least partially cover the top portion of the container, wherein the lid and each of the at least three side panels comprises an outer surface, wherein the outer surface of the lid comprises a plurality of raised panels (see raised “I” shape in Figure 3 where the vertical sides of the “I” form at least two raised “panels” and the flat top surface of the “I” forms a third raised “panel” in relation to the lowermost surface of the lid) and the outer surface of at least one of three side panels comprises at least two raised panels (same logic as above, see Figure 3). Grossman fails to disclose an outer surface of the lid and the outer surface of at least one of the side panels also including a plurality of bumps. Simard teaches that it was already known in the art for a vehicle container to include bumps or other texture features on a surface thereof for adornment (see col. 10 lines 20-26). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided both of the Grossman side and lid surfaces with bumps, as taught by Simard, the motivation being to provide a different aesthetic look.
Regarding claim 8, Grossman as modified above include the storage apparatus of Claim 1, wherein the at least one subcomponent comprises a sub-container (tray 42).
Regarding claims 16 and 17, Grossman as modified above includes the storage apparatus of Claim 1, wherein Grossman teaches a subcomponent in the form of a lock (66). Grossman fails to disclose just what type of lock it is. Because Applicant has not challenged Examiner’s use of Official Notice, the fact that it is old and well known in the art of locks for a lock to be any of a key, combination, or remote controlled (i.e. external signal) electronic lock is taken to be admitted prior art. As such, it would have been an obvious matter of design choice to have made the lock of Grossman any of these designs, the motivation being to choose a known lock design and simplify the design process.
Regarding claim 20, Grossman as modified above includes the storage apparatus of Claim 1, wherein one or more of the at least three side panels may 25be adjusted (via telescoping sections T1 and T2) to fit a size or shape of a location on the vehicle where the storage apparatus is to be installed (see col. 4 lines 15-52).
6.	Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossman (US 4,288,011 A) in view of Simard et al. (US 10,479,290 B2) as applied above, further in view of Van Kirk (US 4,674,665 A).
Regarding claims 4 and 5, Grossman as modified above includes the storage apparatus of Claim 1, but fails to include wherein the lid comprises an inner surface that comprises at least one reinforcing mechanism in the form of a lattice 
20structure. Van Kirk teaches it was already known in the art for a lid like that of Grossman to include an inner surface lattice structure (62) for strength (see col. 2 lines 29-32). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the inner surface of the Grossman lid with a lattice structure, the motivation being to reinforce the lid and add strength, as taught by Van Kirk.
7.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 4,288,011 A) in view of Simard et al. (US 10,479,290 B2) as applied above, further in view of Moore (US 10,232,794 B1).
Regarding claim 6, Grossman as modified above includes the storage apparatus of Claim 1, wherein the container comprises four side panels (see Figures); wherein the lid is attached to an upper portion of the container via at least one hinge (54); and wherein an outer surface of the lid comprises a plurality of bumps and at least two raised panels. Grossman fails to disclose an inner surface of the lid comprises at least one folding rack bar. Moore teaches that it was already known in the art for a container lid like that of Grossman to include a folding rack bar (44/70) on an inner surface thereof for supporting items under the lid. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Grossman lid with a folding rack bar on an inner surface thereof, the motivation being to hold additional items under the lid in the manner taught by Moore.
Regarding claim 257, Grossman as modified above includes the storage apparatus of Claim 6, wherein Grossman discloses the lid and the container comprise angled (90 degrees) corners and a front portion of the lid comprises a substantially planar tab (55) extending downwardly therefrom to assist a user with opening and securing the lid. The functional language “to assist a user with opening and securing the lid” does not impart any specific structure to the claimed downwardly extending substantially planar tab.
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 4,288,011 A) in view of Simard et al. (US 10,479,290 B2) as applied above, further in view of Wilson (US 2016/0167718 A1).
Regarding claim 9, Grossman as modified above includes the storage apparatus of Claim 8, but fails to include wherein the at least one subcomponent comprises a storage apparatus securing device in the form of a hole. Grossman is silent as to how the box is secured to the bed. Wilson teaches that it was already known in the art for a truck box to include holes (116A) for fastening the truck box to the truck bed with fasteners (see [0032]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Grossman box with fastener apertures, the motivation being to provide a way to secure the box to the truck bed, as taught by Wilson.
9.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 4,288,011 A) in view of Simard et al. (US 10,479,290 B2) as applied above, further in view of Budny (US 2016/0009232 A1). 
	Regarding claims 10 and 11, Grossman as modified above includes the storage apparatus of Claim 8, but fails to disclose wherein the at least one subcomponent comprises a battery. Budny teaches that it was already known in the art for a truck box to include a battery (103) “to provide a source of power for a variety of plug-in accessories” (see [0025]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provide the modified Grossman box with a battery, the motivation being to provide a source of power for a variety of plug-in accessories, as taught by Budny.
10.	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 4,288,011 A) in view of Simard et al. (US 10,479,290 B2) as applied above, further in view of Wang (US 2019/0275926 A1).
	Regarding claims 10 and 12, Grossman as modified above includes the storage apparatus of Claim 8, but fails to disclose wherein the at least one subcomponent comprises a power generating device configured to utilize kinetic energy generated by wheel rotation of the vehicle. Wang teaches that it was already known in the art to provide a vehicle lamp powered by a power generating device configured to utilize kinetic energy generated by wheel rotation of the vehicle (see [0003]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provide the modified Grossman box with light powered by a kinetic energy run power generating device, as taught by Wang, the motivation being to provide light near the Grossman box for easier access at night, and to power that light without placing any additional strain on the vehicle battery.
11.	Claim 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 4,288,011 A) in view of Simard et al. (US 10,479,290 B2) as applied above, further in view of Abel-Bey (US 2019/0111854 A1).
	Regarding claims 10 and 13, Grossman as modified above includes the storage apparatus of Claim 8, but fails to disclose wherein the at least one subcomponent comprises a solar panel. Abel-Bey teaches that it was already known in the art for a truck box to include a solar panel (35) that powers a media display and speaker (see [0021]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provide the modified Grossman box with a solar panel, the motivation being to power a media display and speaker, as taught by Abel-Bey, in order to enhance the user’s tailgating experience.
12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 4,288,011 A) in view of Simard et al. (US 10,479,290 B2) as applied above, further in view of Champion (US 6,276,735 B1).
	Regarding claims 15, Grossman as modified above includes the storage apparatus of Claim 8, but fails to disclose wherein the at least one subcomponent comprises an extension panel configured to at least partially cover a portion of the vehicle. Champion teaches that it was already known in the art for a truck box to include an extendable panel (9a) for covering the truck bed. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provide the modified Grossman box with an extendable panel, the motivation being to cover the truck bed as needed, as taught by Champion.
13.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 4,288,011 A) in view of Simard et al. (US 10,479,290 B2) as applied above, further in view of Loew et al. (US 5,139,186 A).
Regarding claim 2018, Grossman as modified above includes the storage apparatus of Claim 8, but fails to include wherein a size of the sub-container (tray 42) is adjustable. Loew teaches that it was already known in the art for a vehicle mounted tray to be length adjustable in size. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made the Grossman tray length adjustable in size, as taught by Loew, the motivation being to allow a user to adjust the tray size according to the size or number of objects to be held therein.
14.	Claims 14, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 4,288,011 A) in view of Simard et al. (US 10,479,290 B2) as applied above, further in view of Heinz (US 5,769,294 A) and Jaguar (GB 2552978 A).
Regarding claims 2019 and 24, Grossman as modified above includes the storage apparatus of Claim 8, but fails to include wherein the at least one subcomponent comprises two or more object securing mechanisms that are stored within one or more of the at least three side panels and may be rotated to an exposed position when directed by an external signal. Heinz teaches that it was already known in the art for a vehicle to include a rotatable panel (30) in sidewall there, the panel includes hooks (42), where the hooks can be exposed when needed and hidden when not in use. Jaguar teaches that it was already known in the art for selectively usable/hidden hooks to be exposed for use in response to an electrical signal (see Abstract). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Grossman box with a retractable hook panel like that of Heinz, the motivation being to provide article hanging capabilities when needed, and to have made the hook panel move in response to an external signal, as taught by Jaguar, the motivation being to allow a user to expose the hooks without have to do it manually.
Regarding claim 14, the modified Grossman apparatus includes a panel with hooks, as taught by Heinz. This panel with hooks constitutes a “rack” as so broadly claimed.
15.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 4,288,011 A) in view of Simard et al. (US 10,479,290 B2) as applied above, further in view of Mulvihill (US 6,974,170 B2).
Regarding claim 2021, Grossman as modified above includes the storage apparatus of Claim 8, but fails to include wherein the at least one subcomponent comprises at least one vertically-oriented interior divider that is adjustable by height. Mulvihill teaches that it was already known in the art for a vehicle storage system to include a vertical divider (16) that can be adjusted to a height that is most desired for containment of objects therein (see col. 2 lines 64-67). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made the Grossman tray dividers adjustable in height, as taught by Mulvihill, or to have provided height adjustable dividers within the modified Grossman box below the trays, in either case the motivation being to allow a user to properly contain and organize items of different heights.
16.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 4,288,011 A) in view of Simard et al. (US 10,479,290 B2) as applied above, further in view of Block et al. (US 6,234,559 B1).
	Regarding claim 23, Grossman as modified above includes the storage apparatus of claim 8, but fails to disclose a sub-container sized to hold a laptop or file folders. Block teaches that it was already known in the art to store bags of groceries, briefcases, or small suitcases in a truck bed box (see col. 11 line 12) like that of Grossman. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art to have used the modified Grossman truck box in the manner taught by Block, which is really nothing more than the originally intended use of Grossman, that is, to store personal belongings, such as, in this case, a grocery bag, briefcase, or small suitcase. Any of these sub-containers are sized to hold a laptop or file folders and some are sized to hold a briefcase as well.
Response to Arguments
17.	Applicant’s arguments filed 7/8/22 have been fully considered. The arguments with respect to the drawings, 112 rejections, claim 14 rejection, and claim 19 rejection are persuasive and the appropriate previous rejections have been withdrawn.
	Regarding claim 1, Applicant has argued that Grossman fails to include at least two raised panels on each of the lid and at least one of the three side panels, because, for example, the “I” shape panel on the top is one raised pieced. Examiner refers Applicant to the paragraph 5 above which points out the vertical and horizontal components of this “I” shape. These components are each panels, are angled with respect to each other, and are both raised from a lowermost surface of the lid much like Applicant’s own raised panels are angled with respect to each other and appear to be one solid piece.
	Regarding claim 1, Applicant has also argued that there is no motivation to combine Simard with Grossman because the bumps taught by Simard are for adornment and not structural reinforcement. Grossman already has raised panels that one of ordinary skill in the art would recognize as adding structural reinforcement. The rejection in paragraph 5 above adds the bumps of Simard for aesthetics only, not structural reinforcement, in accordance with the teachings of the references themselves.
Regarding claim 21, Applicant has argued that Mulvihill fails to disclose a divider with a height that is adjustable because at least some of the portion 10 has a fixed height. First, portion 16 alone can be considered the claimed “divider” as is now the case in paragraph 15 above. Furthermore, even if portion 10 is still included as part of the “divider”, the divider becomes a combination of 10/16 where “a height” of 16 is adjustable. This claim is still broader than Applicant seems to intend.
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	7/29/22